ICJ_115_ArmedActivities_COD_BDI_2001-01-30_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DES ACTIVITES ARMEES
SUR LE TERRITOIRE DU CONGO

(REPUBLIQUE DEMOCRATIQUE DU CONGO c. BURUNDI)

ORDONNANCE DU 30 JANVIER 2001

2001

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING ARMED ACTIVITIES
ON THE TERRITORY OF THE CONGO

(DEMOCRATIC REPUBLIC OF THE CONGO ». BURUNDI)

ORDER OF 30 JANUARY 2001
Mode officiel de citation:

Activités armées sur le territoire du Congo
( République démocratique du Congo c. Burundi),
ordonnance du 30 janvier 2001, C.I.J. Recueil 2001, p. 3

Official citation:

Armed Activities on the Territory of the Congo (Democratic
Republic of the Congo v. Burundi), Order of 30 January 2001,
LC J. Reports 2001, p. 3

 

N° de vente:
ISSN 0074-4441 Sales number 806
ISBN 92-1-070905-5

 

 

 
30 JANVIER 2001

ORDONNANCE

ACTIVITES ARMEES SUR LE TERRITOIRE
DU CONGO

(REPUBLIQUE DEMOCRATIQUE DU CONGO c. BURUNDI)

ARMED ACTIVITIES
ON THE TERRITORY OF THE CONGO

(DEMOCRATIC REPUBLIC OF THE CONGO r. BURUNDI)

30 JANUARY 2001

ORDER
INTERNATIONAL COURT OF JUSTICE

YEAR 2001

30 January 2001

CASE CONCERNING ARMED ACTIVITIES
ON THE TERRITORY OF THE CONGO

(DEMOCRATIC REPUBLIC OF THE CONGO v. BURUNDI)

ORDER

The President of the International Court of Justice,

Having regard to Article 48 of the Statute of the Court and to
Article 89, paragraphs 2 and 3, of the Rules of Court,

Having regard to the Application filed in the Registry of the Court on
23 June 1999, whereby the Democratic Republic of the Congo instituted
proceedings against the Republic of Burundi in respect of a dispute con-
cerning “acts of armed aggression perpetrated by Burundi on the terri-
tory of the Democratic Republic of the Congo, in flagrant violation of
the United Nations Charter and of the Charter of the Organization of
African Unity”,

Having regard to the Order of 21 October 1999, whereby the Court,
taking into account the agreement concerning the procedure reached
between the Parties, and their views regarding the time-limits to be fixed,
decided that the written proceedings would first be addressed to the ques-
tions of the jurisdiction of the Court to entertain the Application and of
its admissibility, and fixed 21 April 2000 and 23 October 2000 respec-
tively as the time-limits for the filing of the Memorial of the Republic of
Burundi and the Counter-Memorial of the Democratic Republic of the
Congo on those questions,

Having regard to the Memorial of the Republic of Burundi, which was
filed within the time-limit thus fixed,

Having regard to the Order of 19 October 2000, whereby the President

4

2001
30 January
General List
No. 115
ARMED ACTIVITIES (ORDER 30 I 01) 4

of the Court extended to 23 January 2001 the time-limit for the filing of
the Counter-Memorial of the Democratic Republic of the Congo;

Whereas, by a letter dated 15 January 2001, received in the Registry on
the same day by facsimile, the Agent of the Democratic Republic of the
Congo, referring to Article 89, paragraph 2, of the Rules of Court, noti-
fied the Court that the Government of the Democratic Republic of the
Congo wished to discontinue the proceedings and stated that it “reserve[d]
the right to invoke subsequently new grounds of jurisdiction of the
Court”;

Whereas a copy of that letter was immediately communicated to the
Government of the Republic of Burundi, which was informed that the
President of the Court, acting pursuant to Article 89, paragraphs 2 and 3,
of the Rules of Court, had fixed 23 January 2001 as the time-limit within
which Burundi could state whether it opposed the discontinuance;

Whereas, by a letter dated 19 January 2001, received in the Registry on
the same day by facsimile, the Agent of Burundi informed the Court that
his Government concurred in the Democratic Republic of the Congo’s
discontinuance of the proceedings,

Places on record the discontinuance by the Democratic Republic of the
Congo of the proceedings instituted by the Application filed on 23 June
1999: and

Orders that the case be removed from the List.

Done in French and in English, the French text being authoritative, at
the Peace Palace, The Hague, this thirtieth day of January, two thousand
and one, in three copies, one of which will be placed in the archives of the
Court and the others transmitted to the Government of the Democratic
Republic of the Congo and the Government of the Republic of Burundi,
respectively.

(Signed) Gilbert GUILLAUME,
President.

(Signed) Philippe COUVREUR,
Registrar.
